DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.  Applicant's election with traverse of Group I, in the reply filed on 03/14/22, is acknowledged.  The traversal is on the ground(s) that all the claims can be searched without serious burden and that the product and method claims are not independent and distinct (see Remarks, page 4).   
This is not found persuasive because, as set forth in the Restriction Requirement (see paragraph 4), the product and method inventions are related as a product and a process of use, which may be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product; see MPEP § 806.05(h). In the instant case, there are other means of de-glycosylating proteins including chemical methods comprising the use of, inter alia, trifluoromethanesulfonic and pyridine acids, and the mutants comprising the claimed sequences may be using in other processes, for example, in eliciting an immune response in a subject. With regards to the search burden, as also explained in the Restriction Requirement (see paragraph 5), there would be a serious search and/or examination burden if restriction were not required because the inventions have acquired a separate status in the art in view of their different classification and/or due to their recognized divergent subject matter; the inventions require a different field of search (e.g., searching different groups/subgroups or electronic resources, or employing different search strategies or search queries); and the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, (a) and/or (b).
Therefore, the requirement is still deemed proper and is therefore made FINAL.


Claim Status
3.  The amendment, filed 03/14/22, has been entered. 

4.  Claims 1 and 3-9 are pending. Claim 2 is cancelled. Claim 3 is amended. Claims 3-9 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/14/22. Claim 1 is under examination.

Information Disclosure Statement
5.  The information disclosure statements (IDS) submitted on 01/25/21 were filed and entered.  The submissions are in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner.

6.  The listing of references in the specification is not a proper information disclosure statement (IDS) because 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office; and MPEP § 609.04(a) states "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the Examiner on form PTO-892, or by Applicant on an IDS, they have not been considered.
	

Claim Rejections - 35 USC § 112
7. The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8. Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because of the use of parentheses.  Although parenthesis may be appropriate when defining an abbreviation or an acronym, the inclusion of parentheses for additional information, raises uncertainty as to whether the feature in the parentheses is optional or always present.  Thus, clarification is required to ascertain the metes and bounds of these claims.  The Office suggests the use of commas or semicolons or clarifying text, for example, “An Endoglycosidase-S (Endo S) mutant comprising SEQ ID NO: 2 having a D233Q substitution”.
Regardless, clarification is required.
Double Patenting
9.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

10.  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
11. The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12. Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,845,360.
Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to substantially the same mutant.
For example, instant claims are drawn to an endoglycosidase-S mutant comprising SEQ ID NO: 2 (D233Q); wherein SEQ ID NO: 2 is from Streptococcus pyogenes (e.g. see specification at [0003]).
	Similarly, the patented claim is drawn to a composition comprising at least one Streptococcus pyogenes Endo-S Asp-233 mutant selected from the group consisting of SEQ ID ΝΟ:2 (D233Q) and SEQ ID NO: 3 (D233A) and a tris or phosphate buffer. 
	Therefore, the difference between the instant and patented claim is the tris or phosphate buffer in the patented claim.  Accordingly, the patented claim (i.e. requiring a particular buffer) is a species of the instant claim’s broader genus (i.e. no particular solution required) and thereby anticipates the instant claim.
Double Patenting
13. Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,836,805
Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to substantially the same mutant.
For example, instant claims are drawn to an endoglycosidase-S mutant comprising SEQ ID NO: 2 (D233Q); wherein SEQ ID NO: 2 is from Streptococcus pyogenes (e.g. see specification at [0003]).
	Similarly, the patented claim is drawn to an intravenous immunoglobulin (IVIG)-containing composition comprising homogeneous Fc-sialylated glycoforms, a Streptococcus pyogenes Endoglycosidase-S (Endo-S) Asp-233 mutant, a deglycosylated IVIG having a GlcNAc-moiety positioned on the Fc region, and a sialoglycan oxazoline having a predetermined number of sugar residues, wherein the Streptococcus pyogenes Endo-S mutant is selected from a mutant comprising a
D233Q (SEQ ID ΝΟ:2) or D233A (SEQ ID NO: 3) site directed mutation.
	Therefore, the difference between the instant and patented claim is additional elements in the patented claim.  Accordingly, the patented claim (i.e. requiring a particular extra elements) is a species of the instant claim’s broader genus (i.e. no other elements required) and thereby anticipate the instant claim.

Conclusion
14. No claims are allowed.

15.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

16.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
April 28, 2022